                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION


JAMES JACOBS, JIMMY CARR, LUCY                    )
SIDBERRY, JOYCE MESSICK, WILLIE,                  )
MESSICK, EDNA ALLISON,                            )
                                                  )
        Plaintiffs,                               )       JUDGMENT IN A CIVIL CASE
                                                  )
v.                                                )         CASE NO. 7:14-CV-237-BR
                                                  )
MURPHY-BROWN, LLC, d/b/a                          )
SMITHFIELD HOG PRODUCTION                         )
DIVISION,                                         )
                                                  )
        Defendant.                                )


Jury Verdict.

This action came before the Court for a trial by jury before the Honorable W. Earl Britt, Senior
United States District Judge, presiding, on the claims of Plaintiffs James Jacobs, Jimmy Carr, Lucy
Sidberry, Joyce Messick, Willie Messick, and Edna Allison (“Third Trial Plaintiffs”). The jury
rendered a verdict on August 3, 2018, finding that the Third Trial Plaintiffs established by a
preponderance of the evidence that Defendant substantially and unreasonably interfered with the
Third Trial Plaintiffs’ use of and enjoyment of their property and that Defendant was liable to the
Third Trial Plaintiffs for punitive damages. The jury awarded the Third Trial Plaintiffs compensatory
damages in the amount of $5,000,000.00 as to James Jacobs, $5,000,000.00 as to Jimmy Carr,
$4,000,000.00 as to Lucy Sidberry, $3,000,000.00 as to Joyce Messick, $3,000,000.00 as to Willie
Messick, and $3,500,000.00 as to Edna Allison, and punitive damages in the amount of
$75,000,000.00 as to each plaintiff.

On October 15, 2018, this Court allowed Defendant’s Motion to Impose Statutory Cap on Punitive
Damages, reducing the amount of punitive damages awarded to the Third Trial Plaintiffs to
$15,000,000.00 as to James Jacobs, $15,000,000.00 as to Jimmy Carr, $12,000,000.00 as to Lucy
Sidberry, $9,000,000.00 as to Joyce Messick, $9,000,000.00 as to Willie Messick, and
$10,500,000.00 as to Edna Allison;

On August 28, 2018, the Court allowed the Third Trial Plaintiffs’ Motion for Pre-and Post-Judgment
Interest and ordered that the award of compensatory damages shall bear interest at the rate set forth in
N.C. Gen. Stat. § 24-1 from the date of the filing of the complaint, October 17, 2014, until the instant
date of entry of judgment, per annum and without compounding and that the total money judgment
(i.e. compensatory damages, punitive damages, pre-judgment interest, and costs, if any) shall bear
interest at the legal rate at the rate set forth in 28 U.S.C. § 1961(a) from the entry of judgment until
paid, computed daily and compounded annually; and
On October 17, 2018, the Court allowed Defendant’s Motion to Direct Entry of Final Judgment
pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.

IT IS ORDERED, ADJUDGED, AND DECREED, that Plaintiffs James Jacobs, Jimmy Carr, Lucy
Sidberry, Joyce Messick, Willie Messick, and Edna Allison are entitled to recover from Defendant
Murphy-Brown, LLC in the amount of $5,000,000.00 as to James Jacobs, $5,000,000.00 as to Jimmy
Carr, $4,000,000.00 as to Lucy Sidberry, $3,000,000.00 as to Joyce Messick, $3,000,000.00 as to
Willie Messick, and $3,500,000.00 as to Edna Allison in compensatory damages and $15,000,000.00
as to James Jacobs, $15,000,000.00 as to Jimmy Carr, $12,000,000.00 as to Lucy Sidberry,
$9,000,000.00 as to Joyce Messick, $9,000,000.00 as to Willie Messick, and $10,500,000.00 as to
Edna Allison in punitive damages, with interest accruing on the compensatory damages at the rate set
forth in N.C. Gen. Stat. § 24-1 from the date of the filing of the complaint, October 17, 2014, until
the instant date of judgment, per annum and without compounding, and that the total money
judgment shall bear interest at the legal rate at until paid in full.

This Judgment filed and entered on October 17, 2018, and copies to:
Eric Manchin (via CM/ECF electronic notification)
Mark P. Doby (via CM/ECF electronic notification)
John S. Hughes (via CM/ECF electronic notification)
Lisa Blue Baron (via CM/ECF electronic notification)
Michael Kaeske, Jr. (via CM/ECF electronic notification)
Lynn Bradshaw (via CM/ECF electronic notification)
Mona Lisa Wallace (via CM/ECF electronic notification)
Eugene E. Mathews, III (via CM/ECF electronic notification)
Mark E. Anderson (via CM/ECF electronic notification)
James F. Neale (via CM/ECF electronic notification)
Mitchell K. Morris (via CM/ECF electronic notification)
Tennille J. Checkovich (via CM/ECF electronic notification)
Christian E. Henneke (via CM/ECF electronic notification)
Christopher E. Trible (via CM/ECF electronic notification)
Darin K. Waylett (via CM/ECF electronic notification)
Garrett H. Hooe (via CM/ECF electronic notification)
Jakarra J. Jones (via CM/ECF electronic notification)
Valyce M. Davis (via CM/ECF electronic notification)
Michael W. Stark (via CM/ECF electronic notification)
Richard C. Beaulieu (via CM/ECF electronic notification)
Stuart A. Raphael (via CM/ECF electronic notification)
Samuel G. Thompson, Jr. (via CM/ECF electronic notification)
Dan Johnson McLamb (via CM/ECF electronic notification)


Date: October 17, 2018                               PETER A. MOORE, JR., CLERK


                                                     By: Lauren M. Herrmann, Deputy Clerk
